IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-69,661-02


YOLANDA SALDIVAR, Relator

v.

NUECES COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 95-CR-1787-F IN THE 214TH JUDICIAL DISTRICT COURT
FROM NUECES COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, she contends that she filed an application for a writ of habeas corpus
in the 214th Judicial District Court of Nueces County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  This case was tried in the 228th Judicial
District Court of Harris County under Harris County cause number 704424, but Harris County states
that control of the case was always with Nueces County and that Nueces County was the county of
conviction for the purposes of 11.07 jurisdiction.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Nueces County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the
nature of the claims asserted in the application filed by Relator is such that the claims are not
cognizable under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed  an
application for habeas corpus in Nueces County.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: April 22, 2009
Do not publish